DETAILED ACTION

Allowable Subject Matter

Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a flip-chip light-emitting module, comprising: a thermal dissipation substrate including two separated plates; two conductive adhesive layers respectively disposed on the two separated plates; and a light-emitting chip including a top conductive contact and a light-emitting surface at a same first side, the top conductive contact electrically connected to the conductive path through a conductor, and including two bottom conductive contacts at a second side of the light-emitting chip opposite to the first side respectively contacting the two conductive adhesive layers; wherein a frame includes a side wall surrounding the thermal dissipation substrate and an extension wall extending from the side wall to the top conductive contact, the conductive path includes an internal connective end disposed on the extension wall and electrically connected to the top conductive contact through the conductor in combination with the rest of the limitations of the claim.

The closest prior arts on record are Mathai (US-20140037247-A1), Ho (US-20100084673-A1), Sweegers (US-20180062057-A1), Kang (US-20110147779-A1), Park (US-20050139846-A1) and Kato (JP-2005268737-A). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-5 are also allowed being dependent on allowable claim 1.



Response to Arguments

Applicant’s arguments with respect to claims 1-5 have been considered but are moot due to the application being in condition for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897